UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6239


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY EARL DAVIS, a/k/a Black,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:99-cr-00027-H-3)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Earl Davis, Appellant Pro Se.  Anne Margaret Hayes,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Earl Davis appeals the district court’s order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).        We have reviewed the record and

find the district court did not abuse its discretion in denying

the motion.     See United States v. Stewart, 595 F.3d 197, 200

(4th Cir. 2010).     Accordingly, we affirm the district court’s

order for the reasons stated there.        See United States v. Davis,

No. 4:99-cr-00027-H-3 (E.D.N.C. Jan. 28, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2